Exhibit Ratio of Income (Loss) To Combined Fixed Charges And Preferred Stock Dividends The following table sets for the the caluculation or our ratio of earnings to combined fixed charges and preferred stock dividends for the periods shown (dollars in thousands): For the Year Ended December 31, 2009 For the Year Ended December 31, 2008 For the Period November 21, 2007 to December 31, 2007 Net income (loss) before taxes $ 323,984 $ (119,797 ) $ (2,901 ) Add: fixed charges (interest expense) 35,083 60,544 415 preferred stock dividend - - - Income (loss) as adjusted $ 359,067 $ (59,253 ) $ (2,486 ) Fixed charges (interest expense) + preferred stock dividend $ 35,083 $ 60,544 $ 415 Ratio of income (losses) to combined fixed charges and preferred stock dividends 10.23 X (0.99X ) (5.99X )
